Title: From James Madison to Alfred Madison, 30 January 1810
From: Madison, James
To: Madison, Alfred


Dear AlfredWashington Jany 30, 1810.
I have recd two letters from you witht being able sooner to acknowledge either. I shall be glad to hear from you occasionally, and hope you will not infer the contrary from my silence which may otherwise be well explained. I find nothing in the Newspapers last out worth sending you. I will however have the National Intelligencer regularly forwarded to you for the six ensuing months, and it may thence be continued if desired. For the present I enclose a copy of Mr. Fulton’s exposition of his Torpedo War. Perhaps a perusal of it may be amusing to the Bishop. Present my affectte respects to him. Your Aunt is well & sends you with mine her affecte wishes.
James Madison
